324 F.2d 500
Lymon BOSWELL, d/b/a Boswell Sand & Gravel, Appellant,v.CLARK LEASING CORPORATION, Appellee.
No. 20228.
United States Court of Appeals Fifth Circuit.
November 19, 1963.

Appeal from the United States District Court for the Northern District of Alabama; Harlan Hobart Grooms, Judge.
Sam Earl Esco, Jr., Selma Ala., for appellant.
Frank J. Dishuck, Tuscaloosa, Ala., Perry Hubbard, Clement, Rosen, Hubbard & Waldrop, Dishuck & Dishuck, Tuscaloosa, Ala., for appellee.
Before TUTTLE, Chief Judge, JONES, Circuit Judge, and JOHNSON, District Judge.
PER CURIAM.


1
The appellant, seeking the reversal of a judgment against him in a diversity action, makes two assignments of error; first, that the jurisdictional amount was not present, and second, that the court erroneously increased the judgment by adding the amount of an attorney's fee. We find no merit in either of the contentions. The judgment of the district court is


2
Affirmed.